DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in the proper filed of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this Office Action.

Specification
The disclosure is objected to because of the following informalities: Paragraph [0001] recites a related application which has now matured into a patent the paragraph should be updated to include the issued patent number.   
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a service component configured to detect patient data” in claim 33, “resource module…configured to manage a screen” in claim 47. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 47-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 47 recites “the wireless communication system and configured to: receive, via the wireless communication system, a message identifying a resource module from a medical device, the resource module being configured to manage a screen, execute the resource module to manage the screen, receive a command, via the wireless communication system, for the resource module to display electrocardiogram data collected from the medical device and process the command via the resource module to to render the ECG data via the screen”, it is unclear what exactly applicant is attempting to claim. Is applicant claiming that the message includes a resource module sent from the medical device to the companion device? Is applicant claiming that the companion device is using a resource module within the medical device to render the display on the screen of the companion computing device? clarification is required. Further when reciting “the resource module being configured to manage a screen” is this the same screen previously recited as being part of the companion device? when reciting “execute the resource module to manage the screen” is this the screen the resource module is configured to manage or the screen of the companion device? when reciting “and process the command via the resource module to render the ECG data via the screen” is this the screen the resource module is configured to manage or the screen of the companion device? clarification is required. For the purposes of the rejection the claim has been interpreted to include relaying a message to the companion device from the medical device to display ECG data from the medical device to the companion device for display. Claims 48-52 directly depend from claim 47 and are also rejected to for the reasons stated above regarding claim 47. For the purposes of the rejection the claim has been interpreted to include relaying a message to the companion device from the medical device to display ECG data from the medical device to the companion device for display. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 33-35 and 37-52 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0296719 to Packer et al. (Packer).
In reference to at least claim 33
Packer teaches a rescue performance metric which discloses a medical system (e.g. system, Fig. 1A) comprising: a medical device (e.g. defibrillator 112) comprising a service component configured to detect patient data (e.g. electrodes 108, 110, para. [0032]), a first wireless communication system (e.g. may communicate through short range wireless connection, para. [0034]), a memory storing a plurality of functions executable by a processor (e.g. defibrillator may take a variety of forms, such as Zoll Medical R series, E series or M series, para. [0031], processing and displaying of data may occur on the defibrillator, para. [0035], therefore it is inherent that a memory for storing a plurality of functions executable by the processor is present within the defibrillator “medical device”) the plurality of functions comprising a display function (e.g. processing and displaying of data may occur on the defibrillator, therefore it is inherent that a display function is present within the defibrillator “medical device, para. [0035]), at least one first processor coupled to the service component and configured to execute one or more of the plurality of functions (e.g. defibrillator may take a variety of forms, such as Zoll Medical R series, E series or M series, para. [0031], processing and displaying of data may occur on the defibrillator, para. [0035], therefore it is inherent that a processor configured to execute one or more of the plurality of functions is present within the defibrillator “medical device”), detect presence of a companion computing device (e.g. communicate with associated tablet computing device through wireless data connection including Bluetooth pairing between the device, para. [0034], [0090], therefore it is inherent that the processor of the medical device detects the presence of the companion computing device), select the display function from amongst the plurality of functions (e.g. processing and displaying of data may occur on the defibrillator, para. [0035]), and transmit a message to the companion computing device via the first wireless communication system (e.g. may communicate through short range wireless connection with a tablet 116, para. [0034], relay commands, para. [0035]), the message comprising a request to execute a function corresponding to the display function (e.g. can provide status information including ECG information, information about the performance of chest compression, may display information graphically, para. [0034], relay commands, para. [0035]); and the companion computing device comprising: a second wireless communication system (e.g. may communicate through short range wireless connection with a tablet 116, para. [0034], therefore it is inherent that a wireless communication system is also present within the tablet “companion computing device”), a screen (e.g. tablet 116 contains a screen, Figs. 1A,2A-2B processing and display of data may occur on the tablet, para. [0035]), and at least one second processor coupled with the screen and the second wireless communication system (e.g. tablet computing device includes a processor, Fig. 8, para. [0116]), the at least one second processor configured to receive the message via the second wireless communication system, and execute the function to control the screen to display one or more images based on the patient data (e.g. Figs. 2A-2B, processing and display of data, para. [0035], the two devices may communicate back and forth in various manners to provide to each other information they have received or processed, or to relay commands provided to them, para. [0035]). Packer discloses that the 
In reference to at least claim 34
Packer discloses wherein the service component comprises one or more sensors configured for physical attachment to a patient (e.g. may include a variety of sensors including electrodes 108 to monitor the patient, para. [0012], [0030]).
In reference to at least claim 35
Packer discloses wherein the medical device is a defibrillator (e.g. medical device is a defibrillator 112, Figs. 1A, para. [0030]-[0033]). 
In reference to at least claim 37
Packer discloses wherein the companion computing device is a tablet device (e.g. tablet 116, Figs. 1A, para. [0029]).
In reference to at least claim 38
Packer discloses wherein the screen of the tablet device is larger than a screen on the medical device (e.g. larger screen on tablet, Fig. 1A, para. [0035]).
In reference to at least claim 39
Packer discloses wherein the plurality of functions further comprises any one or more of a video recording function, an audio recording function, or rescue functions (e.g. the defibrillator provides ECG analysis and electrical shock pulses “rescue functions”, para. [0030], [0054]).
In reference to at least claim 40
Packer discloses wherein the plurality of functions further comprises at least one rescue function comprising one or more of ECG rhythm analysis, compression analysis, CPR timing, user prompting, or manual charge/shock capability (e.g. the defibrillator provides ECG analysis and electrical shock pulses, para. [0030], [0054]).
In reference to at least claim 41
Packer discloses wherein the at least one first processor is configured to determine if the screen of the companion computing device is larger than a screen of the medical device, and to offload, via transmission of the message, the display function to the companion computing device in response to determining that the screen of the companion computing device is larger than the screen of the medical device (e.g. processing and display of data may occur on the tablet only which includes a larger screen showing more complete information, para. [0035], the two devices may communicate back and forth in various manners to provide to each other information they have received or processed, or to relay commands provided to them, para. [0035]).
In reference to at least claim 42
Packer discloses wherein the at least one first processor is configured to select one or more other functions of the plurality of functions and transmit, to the companion computing device, messages comprising requests to execute functions corresponding to each of the one or more other functions (e.g. the two devices may communicate back and forth in various manners to provide to each other information they have received or processed, or to relay commands provided to them, para. [0035]). 
In reference to at least claim 43
Packer discloses wherein the memory comprises a table of approved functions to offload to the companion computing device and the display function and the one or more other functions are listed in the table (e.g. processing and display of data may occur on the defibrillator, tablet or both, the two devices may communicate back and forth in various manners to provide to each other information they have received or processed, or to relay commands provided to them, para. [0035], therefore it is inherent that the defibrillator contains within its memory instructions regarding functions that are able to be sent to the companion computing device).
In reference to at least claim 44
Packer discloses wherein the at least one first processor is further configured to approve offload of the display function to the companion computing device based on one or more capabilities of the companion computing device (e.g. processing and display of data may occur on the tablet, the two devices may communicate back and forth in various manners to provide to each other information they have received or processed, or to relay commands provided to them, para. [0035]). 
In reference to at least claim 45
Packer discloses wherein the one or more capabilities of the companion computing device comprise one or more of computational power of the companion computing device or display capabilities of the companion computing device (e.g. processing and display of data may occur on the tablet, the two devices may communicate back and forth in various manners to provide to each other information they have received or processed, or to relay commands provided to them, para. [0035]).
In reference to at least claim 46
Packer discloses wherein the medical device comprises a screen (e.g. the defibrillator “medical device” 112 includes a screen, Fig. 1A, processing and display of data may occur on the defibrillator, para. [0035], therefore inherent that a screen is present on the defibrillator), and wherein the function corresponding to the display function causes the companion computing device to display information that is not displayed on the screen of the medical device (e.g. tablet shows more complete information than the limited display of the defibrillator, para. [0035]).
In reference to at least claim 47
Packer teaches a rescue performance metric which discloses a companion computing device (e.g. tablet 116, Fig. 1A) comprising: a memory (e.g. tablet computing device includes a memory, Fig. 8, para. [0116]-[0117]); a screen (e.g. tablet 116 includes a screen, Fig. 1A, 2A-2B, processing and displaying of data may occur on the tablet, para. [0035]); a wireless commination system (e.g. may communicate through short range wireless connection with a tablet 116, para. [0034], therefore it is inherent that a wireless communication system is also present within the tablet “companion computing device”) and at least one processor coupled to the memory, the screen, and the wireless communication system  (e.g. tablet computing device includes a processor, Fig. 8, para. [0116]) and configured to: receive, via the wireless communication system, a message identifying a resource module from a medical device, the resource module being configured to manage a screen, execute the resource module to manage the screen, receive a command, via the wireless communication system, for the resource module to display electrocardiogram (ECG) data collected from the medical device (e.g. processing and display of data, para. [0035], the two devices may communicate back and forth in various manners to provide to each other information they have received or processed, or to relay commands provided to them, para. [0035], display ECG data via the screen of the companion device, Figs. 2A-2B, para. [0076]), and process the command via the resource module to render the ECG data via the screen (e.g. display ECG data via the screen of the companion device, Figs. 2A-2B, para. [0076]).
In reference to at least claim 48
Packer discloses wherein the screen of the companion computing device is larger than a screen on the medical device (e.g. larger screen on tablet, Fig. 1A, para. [0035]).
In reference to at least claim 49
Packer discloses wherein the companion computing device is a tablet (e.g. tablet 116, Fig. 1A). 
In reference to at least claim 50
Packer discloses wherein the command causes the screen to display information that not displayed on the screen of the medical device (e.g. tablet shows more complete information than the limited display of the defibrillator, para. [0035]).
In reference to at least claim 51
Packer discloses wherein the at least one processor is further configured to receive one or more other commands, via the wireless communication system, to display compression analysis or CPR timing information (e.g. CPR performance data, Figs. 2A, 2B, para. [0068]-[0070]).
In reference to at least claim 52
Packer discloses wherein the medical device is a defibrillator (e.g. medical device is a defibrillator 112, Figs. 1A, para. [0030]-[0033]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0296719 to Packer et al. (Packer) in view of US 2013/0304142 to Curtin et al. (Curtin).
In reference to at least claim 36
Packer discloses a system according to claim 33 and further discloses the defibrillator and companion computing device communicate with each other through wireless data connection including Bluetooth pairing between the device, (e.g. para. [0034], [0090]) but does not explicitly teach the processor being configured to authenticate the companion computing device. 
Curtin teaches a utility module that communicates with various medical devices such as defibrillators (e.g. Fig. 4, 15-18) in which an authentication process is carried out  that includes ensuring that a particular utility module is authorized to be used with a particular defibrillator and that a particular defibrillator  is authorized to be used with a particular utility module before providing any communication link between the devices (e.g. Fig. 23, para. [0121]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Parker with the teachings of Curtin to include the first processor providing an authentication process in order to yield the predictable result of ensuring that a companion computing device, such as a tablet, is authorized to be used with a respective defibrillator and that the respective defibrillator  is authorized to be used with the companion computing device. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2014/0031885 to Elghazzawi et al. which teaches medical equipment messaging. US 2015/0087919 to Johnson et al. which teaches emergency medical services smart watch. US 2017/0296056 to Hresko et al. which teaches remote access for ambulatory medical device. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844. The examiner can normally be reached Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER L GHAND/Examiner, Art Unit 3792